Citation Nr: 0904493	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus or 
exposure to herbicides.

2.  Entitlement to service connection for psoriasis, to 
include as due to exposure to herbicides.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The veteran, who had active service from March 
1969 to October 1970, and from February 1971 to January 1974, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and is not causally or 
etiologically related to exposure to herbicides or a service 
connected disability.   

2.  Psoriasis was not manifested during service, and is not 
causally or etiologically related to exposure to herbicides 
or a service connected disability.   

3.  Diabetes mellitus requires insulin and a restricted diet, 
but there is no prescribed regulation of activities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  Psoriasis was not incurred in service or aggravated 
during active service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154, 5103, 5103A, 5107  (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004, March 2006, February 2007, 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a skin rash, diagnosed as psoriasis.  
However, the VA is not required to schedule the veteran for a 
physical examination for his claim of service connection for 
a skin rash because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based, nor is 
there any evidence that indicates that the veteran's skin 
rash may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  Under these circumstances the Board will not 
return this case for a medical examination.

The Board further notes that veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

I.  Service Connection Claims

The veteran seeks service connection for hypertension and a 
skin rash, specifically psoriasis, to include as secondary to 
his service-connected diabetes mellitus and as related to 
exposure to herbicides such as Agent Orange.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service or to 
a service connected disability.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247 (1999).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


A.  Hypertension

The veteran essentially contends that his hypertension was 
caused by his service-connected diabetes mellitus or by in-
service exposure to Agent Orange.  He maintains that he was 
diagnosed as having hypertension at the same time he was 
diagnosed as having diabetes mellitus.  

The veteran's service medical records (SMRs) are devoid of 
any treatment for, or notations of, high blood pressure or 
hypertension.  Upon induction in October 1968, the veteran's 
blood pressure was 124/88.  A treatment record dated in June 
1970 reflects a blood pressure reading of 120/70.  Upon his 
first separation medical examination in October 1970 his 
blood pressure was noted to be 122/68.  Upon reenlistment in 
January 1971, his blood pressure was noted to be 134/86.  His 
January 1974 separation medical examination revealed blood 
pressure at 110/80.  There is no evidence that the veteran 
was diagnosed as having, or treated for, high blood pressure 
or hypertension within one year following service discharge, 
nor has the veteran contended otherwise.  

In January 2005, the veteran underwent a VA examination for 
his diabetes mellitus and hypertension.  The veteran reported 
that he was first diagnosed as having hypertension 17 years 
prior to the instant examination, when he was 39 years old.  
Blood pressure readings at this examination were 192/103, 
203/108 and 196/104.  The veteran was diagnosed as having 
hypertension, currently poorly controlled.  The examiner 
indicated that the veteran had glycosuria but no proteinuria, 
and he had normal kidney function indicating that his 
hypertension was not likely secondary to his diabetes 
mellitus.  

In September 2007, the veteran underwent another VA 
examination for his diabetes mellitus and hypertension.  The 
veteran was noted to have hypertension that was not due to 
his diabetes mellitus.  The examiner noted that the veteran's 
hypertension was diagnosed at the same time as his diabetes 
mellitus.  The examiner referenced Cecil's Essentials of 
Medicine, 6th Edition, and indicated that 95 percent of 
hypertension diagnoses are primary in nature with "other 
causes" making up the other 5 percent.  The treatise 
evidence did not include diabetes mellitus as one of the 
"other causes" for hypertension.  Thus, the examiner 
opined, the veteran's hypertension was most likely primary in 
nature.  Further, the examiner noted that the SMRs were 
devoid of evidence of hypertension during active duty.  There 
is no clinical opinion to the contrary.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypertension, to include as 
secondary to diabetes mellitus or exposure to Agent Orange.  
There is no evidence of record to suggest that the veteran's 
hypertension was diagnosed within one year following 
discharge as the veteran reported that he was 39 years old 
when first diagnosed with hypertension.  Also, hypertension 
has not been scientifically associated with the exposure to 
herbicides such as Agent Orange, nor has the veteran provided 
medical evidence to suggest that his hypertension is due to 
exposure to Agent Orange.  As such, service connection for 
hypertension is denied on a presumptive basis.  

Service connection for hypertension is also denied on a 
secondary basis as there is no clinical evidence of record 
linking the veteran's hypertension to his service-connected 
diabetes mellitus.  In fact, there are two VA medical 
opinions finding no link between the veteran's hypertension 
and his service-connected diabetes mellitus.  The most recent 
VA examiner cited medical treatise evidence to support his 
finding that the veteran's hypertension was primary in nature 
and not secondary to his diabetes mellitus.  

The Board appreciates the veteran's assertion that his 
hypertension was secondarily related to his service-connected 
diabetes mellitus or exposure to Agent Orange.  The veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Absent a competent medical opinion 
linking his currently diagnosed hypertension to a service-
connected disability, service connection must also be denied 
on a secondary basis.  

Finally, service connection is denied on a direct basis as 
there is no evidence that the veteran had hypertension in 
service or for many years thereafter.  Further, there is no 
medical opinion of record linking the veteran's currently 
diagnosed hypertension directly to service.  Thus, service 
connection for hypertension must also be denied on a direct 
basis.  

B.  Psoriasis

The veteran contends that his skin rash, currently diagnosed 
as psoriasis, is related to service or possibly his diabetes.  
It is contended that a skin rash first appeared in 1978.  The 
veteran testified that he was not treated for a skin 
disorder, other than a skin burn from sliding down a pole, 
during service.  

Consistent with the veteran's testimony, there is no evidence 
of treatment for a skin rash in service.  The first post-
service medical record reflecting treatment for psoriasis was 
in 2002.  And the veteran's wife testified that she first 
noticed a skin rash on the veteran in 1978.  The veteran also 
testified that during treatment, there was no mention of 
chloracne.  As the veteran is currently diagnosed as having 
psoriasis, the issue before the Board is whether this 
condition is attributable to his active duty, including 
exposure to Agent Orange, or to his diabetes.   

The medical evidence of record is devoid of any link between 
service and his currently diagnosed psoriasis, nor is there 
evidence of a link to the service connected diabetes.  After 
review of the evidence as outlined above, the Board finds 
that service connection for psoriasis is not warranted.  
There is no evidence that the veteran was treated for a skin 
condition during service.  The Board appreciates the 
veteran's assertions that his skin rash should be service 
connected.  As noted above, the veteran is competent to 
report that as to which he has personal knowledge, but is not 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability.  Absent competent 
clinical evidence linking the veteran's current skin 
condition to service or to a service connected disability, 
service connection must be denied on a direct basis.  Because 
psoriasis has not been scientifically associated with the 
exposure to herbicides such as Agent Orange, nor has the 
veteran provided medical evidence to suggest that his 
condition is due to exposure to Agent Orange, service 
connection must also be denied for psoriasis on a presumptive 
basis.

II.  Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of the veteran's disability due to diabetes 
mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under that Diagnostic Code, a 20 percent rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.

By way of background, the veteran was awarded service 
connection for diabetes mellitus in a January 2005 rating 
decision-following a VA examination that same month.  The 
veteran's diabetes mellitus was found to be 20 percent 
disabling.  The January 2005 VA examiner confirmed the 
veteran's diabetes mellitus diagnosis and the veteran was 
noted to have no hospital admissions for ketoacidosis or 
hypoglycemia, and had not had any such episodes in the last 
few years.  He reported seeing his diabetic care provider 
every 4 to 6 months and was currently on oral hypoglycemic 
medications to control his symptoms.  

Following his request for an increased rating, the veteran 
underwent another VA examination in September 2007.  The 
veteran again denied any ketoacidosis or hypoglycemic 
reactions.  The veteran denied any hospitalizations due to 
his diabetes mellitus.  He advised that he tries to follow a 
diabetic diet and has no restriction of his activities due to 
his diabetes mellitus.  The veteran was noted to take insulin 
twice daily along with oral hypoglycemic medications.  The 
veteran was noted to be seeing his diabetic care provider on 
a monthly basis at that time.  

In an October 2007 statement, the veteran reported that he 
could not walk in excess of two blocks without running out of 
breath and becoming weak.  In December 2007, the veteran 
advised that he exercised by walking at the mall, but he 
tired easily.  

The most recent follow-up treatment records for the veteran's 
diabetic care, dated in 2008, reflect continual treatment for 
diabetes mellitus without complications.  The veteran denied 
hypoglycemic events and symptoms associated with 
hyperglycemia.  He denied myalgia symptoms and reported good 
compliance with his medication regimen.  He denied medication 
side effects, headaches, chest pain, one-sided weakness, 
lightheadedness, or dizziness.  The veteran continued to use 
insulin and oral hypoglycemic medications.  He had also been 
encouraged to change his exercise habits.  

During his October 2008 hearing, the veteran testified that 
his activities were not regulated by his physician due to his 
diabetes mellitus.  The veteran advised that he self-
regulates his activities.  He reported, however, meeting with 
a dietician for implementation of a regulated diet.  He 
further testified that he is seen by his diabetic care 
provider every three months.  

Given the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for the veteran's 
service-connected diabetes mellitus adequately reflects the 
impairment experienced by the veteran.  He currently is 
undergoing insulin and oral hypoglycemic therapy for his 
diabetes mellitus and is on a restricted diet.  The evidence 
of record reflects that the veteran currently sees his 
diabetic care provider every three months and that his 
provider does not regulate his activities.  The veteran 
reported that he self-regulates his activities, but there is 
no evidence that he has a prescribed regulation of 
activities.  He indicated that he runs out of breath upon 
walking more than two blocks, but there is no clinical 
evidence to suggest that this is caused by his diabetes 
mellitus.  Further, he has been regularly advised to 
exercise.  In light of the lack of evidence that he is 
medically restricted from occupational or recreational 
activities, a rating in excess of 20 percent is denied.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances they are not.  At no point during the course of 
the appeal is there any evidence that the veteran's diabetes 
has necessitated a regulation of activities, the criteria 
missing to establish entitlement to the next higher 40 
percent evaluation for diabetes.

The veteran does not assert that he is totally unemployable 
because of his service-connected diabetes mellitus, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for 
treatment of his diabetes mellitus.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
diabetes mellitus, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

Service connection for hypertension is denied.

Service connection for psoriasis is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


